Per Curiam.
Suit upon a recognizance of special bail, by which the defendants undertook for the appearance of one Bettinger. The plaintiff obtained judgment against Bettinger, took out a fi. fa. and afterwards a ca. sa. and the only question arising upon the record is made upon the sufficiency of the sheriff’s return to the last named writ.
. The statute (Comp. L., § 5763) provides that no action shall be brought against the special bail until a ca. sa. shall be issued etc., and returned by the sheriff “that the defendant could not be found within his county.” The return made by the sheriff is that “ I hereby certify and return that after diligent search and inquiry I am unable to find the within named defendant Jacob Bettinger within my bailiwick, and cannot have his body as I am within commanded.” This is fully equivalent to the statutory requirement, and is sufficient.